Citation Nr: 1035299	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy 
of the right upper extremity, to include a cervical spine 
disability, to include as secondary to service-connected multi-
level disc herniation of the lumbar spine.

2.  Entitlement to service connection for cervical radiculopathy 
of the left upper extremity, to include a cervical spine 
disability, to include as secondary to service-connected multi-
level disc herniation of the lumbar spine.

3.  Entitlement to an initial rating higher than 20 percent, 
prior to February 3, 2006, for multi-level disc syndrome of the 
lumbar spine.

4.  Entitlement to an initial rating higher than 40 percent, 
since February 3, 2006, for multi-level disc syndrome of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) 
from October 2005 and June 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In the October 2005 decision, the RO 
granted service connection for multi-level disc herniation of the 
lumbar spine and assigned an initial 20 percent disability 
rating, effective June 29, 2005.  

In the June 2006 decision, the RO: assigned an initial 40 percent 
rating for multi-level disc herniation of the lumbar spine, 
effective February 3, 2006 and denied entitlement to service 
connection for cervical radiculopathy of the bilateral upper 
extremities.  The RO also assigned separate initial 20 percent 
ratings for lumbar radiculopathy of the bilateral lower 
extremities, both effective February 3, 2006.  This determination 
is also on appeal.  

In his October 2006 substantive appeal (VA Form 9), the Veteran 
requested a videoconference hearing before a Veterans Law Judge 
at the RO.  He subsequently withdrew his hearing request.

The issues of entitlement to service connection for cervical 
radiculopathy of the right and left upper extremities, to include 
a cervical spine disability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 3, 2006, multi-level disc syndrome of the 
lumbar spine was manifested by forward flexion to 50 degrees, 
with no spinal ankylosis or incapacitating episodes.

2.  Since February 3, 2006, multi-level disc syndrome of the 
lumbar spine has not caused ankylosis or resulted in 
incapacitating episodes.

3.  Prior to February 2, 2006, lumbar radiculopathy of the right 
lower extremity was manifested by mild incomplete paralysis of 
the sciatic nerve.

4.  Prior to February 2, 2006, lumbar radiculopathy of the left 
lower extremity was manifested by mild incomplete paralysis of 
the sciatic nerve

5.  From February 3, 2006, to October 1, 2007, lumbar 
radiculopathy of the right lower extremity was manifested by 
moderate incomplete paralysis of the sciatic nerve.

6.  From February 3, 2006, to October 1, 2007, lumbar 
radiculopathy of the left lower extremity was manifested by 
moderate incomplete paralysis of the sciatic nerve.

7.  Since October 2, 2007, lumbar radiculopathy of the right 
lower extremity has been manifested by moderately severe 
incomplete paralysis of the sciatic nerve. 

8.  Since October 2, 2007, lumbar radiculopathy of the left lower 
extremity has been manifested by moderately severe incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for 
multi-level disc syndrome of the lumbar spine, prior to February 
3, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2009).

2.  The criteria for an initial rating higher than 40 percent for 
multi-level disc syndrome of the lumbar spine, since February 3, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 
(DC) 5243.

3.  The criteria for a separate initial 10 percent rating for 
right lumbar radiculopathy, from June 29, 2005 to February 2, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8520 (2009).

4.  The criteria for a separate initial 10 percent rating for 
left lumbar radiculopathy, from June 29, 2005 to February 2, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8520.

5.  The criteria for a separate initial rating higher than 20 
percent for right lumbar radiculopathy, from February 3, 2006 to 
October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

6.  The criteria for a separate initial rating higher than 20 
percent for left lumbar radiculopathy, from February 3, 2006 to 
October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

7.  The criteria for a separate initial 40 percent rating for 
right lumbar radiculopathy, since October 2, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

8.  The criteria for a separate initial 40 percent rating for 
left lumbar radiculopathy, since October 2, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The claim for a higher initial rating for multi-level disc 
syndrome of the lumbar spine arises from the Veteran's 
disagreement with the initial rating assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the Veteran 
was afforded VA examinations for multi-level disc syndrome of the 
lumbar spine.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's multi-level disc syndrome of the lumbar spine is 
currently rated under the rating formula for intervertebral disc 
syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 
5243.  Under the applicable criteria, intervertebral disc 
syndrome is evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25. 

Under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, the following ratings apply.  A 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months. A 60 
percent rating is warranted for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.

Note 1 provides that for the purposes of evaluations under DC 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Under the general rating formula for diseases and injuries of the 
spine, with or without symptoms such as pain, stiffness or aching 
in the area of the spine affected by residuals of injury or 
disease, the following ratings apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 
degrees, but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

Note 1 provides that any associated objective neurologic 
abnormalities are to be rated separately under an appropriate 
diagnostic code.

Note 2 provides that the combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Limitation of Spinal Motion

Period Prior to February 3, 2006

A March 2005 letter from Dr. Horowitz indicates that the Veteran 
reported back pain which did not radiate to the lower 
extremities.  He denied any associated numbness or tingling.  
Examination revealed that range of motion of the lumbar spine was 
approximately 70 percent of normal.  The Veteran was able to 
stand on his heels and toes, sensory, motor, and reflex 
evaluations of the lower extremities were within normal limits, 
and there was a negative straight leg raise bilaterally.  MRI 
results revealed small disc herniations at the L3-4, L4-5, and 
L5-S1 levels.

An October 2005 VA examination report reveals that the Veteran 
reported low back pain, tightness, stiffness, and achiness.  The 
back pain radiated down to the knees.  He was able to ambulate 
approximately 20 minutes a day, but had not been bedridden due to 
his back disability.  He was independent in his activities of 
daily living, was able to go up and down steps, did not use any 
assistive devices, and was an unemployed college instructor.

Examination of the spine revealed tenderness and spasm.  Range of 
motion of the thoracolumbar spine was recorded as forward flexion 
to 50 degrees, extension to 20 degrees, right and left lateral 
rotation both to 25 degrees, and right and left lateral flexion 
both to 25 degrees.  There was no additional loss of range of 
motion due to pain, fatigue, weakness, or incoordination with 
repetitive use and no evidence of instability of the lumbar spine 
region.  Neurological examination revealed normal (5/5) muscle 
strength in the lower extremities.  There was no weakness or 
sensory deficit and deep tendon reflexes were symmetrical.  A 
diagnosis of multi-level disc herniations was provided.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The evidence reflects that during this period there was a low 
back disability with pain and limitation of motion.  The Veteran 
was able to perform forward flexion to 50 degrees and there was 
no evidence of spinal ankylosis.  Furthermore, there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination with repetitive use and flare ups 
were not reported.  Even considering pain, the evidence does not 
support assignment of a rating higher than 20 percent under DC 
5243 during this period using either the general rating formula 
or the formula for rating intervertebral disc syndrome, as the 
evidence does not reflect that the Veteran experienced any 
incapacitating episodes, that his back disability involved the 
cervical spine, that there was any spinal ankylosis, or that the 
Veteran's pain was so disabling to actually or effectively result 
in flexion of the thoracolumbar spine limited to 30 degrees or 
less-the requirements for the next higher percent rating under 
the general rating formula.

Thus, the next higher ratings under either the general rating 
formula or the formula for rating intervertebral disc syndrome 
are not warranted for the Veteran's multi-level disc syndrome of 
the lumbar spine under DC 5243.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.71a, DC 5243.

Period since February 3, 2006

A May 2006 VA examination report indicates that the Veteran 
reported low back achiness and stiffness and fluctuating low back 
pain which radiated down to the back of the legs and into the 
knees.  He had difficulty bending, pushing, turning, and 
twisting.  He was able to ambulate approximately 5 to 10 minutes 
at a time and did not use any assistive devices.  He was unable 
to stand for more than 10 to 15 minutes at a time, and was 
unemployed because his previous job as an instructor in computer 
science required him to stand for 2 to 3 hours at a time.  He had 
been bedridden approximately 2 to 3 days in the previous 12 
months.  

Examination revealed that the Veteran had a mildly altered gait 
and that there was tenderness and spasm of the paravertebral 
muscles of the lumbar spine region.  Range of spinal motion was 
recorded as forward flexion to 25 degrees, extension to 10 
degrees, and right and left lateral rotation both to 15 degrees.  
There was no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination with repetitive use and no 
instability of the lumbar spine region.  Neurological examination 
revealed no sensory or motor deficits.  Deep tendon reflexes were 
symmetrical and there was a mildly antalgic gait.

An October 2007 VA examination report reveals that the Veteran 
reported daily severe back pain which radiated to both lower 
extremities.  He could walk approximately 100 feet at a time with 
difficulty, but did not use any assistive devices.  He had been 
unemployed for 2 years and was unable to hold gainful employment 
due to his back.

Examination revealed severe tenderness and spasm of the 
paraspinous muscle of the lumbar spine.  Range of spinal motion 
was tested three times and was noted each time as forward flexion 
to 10 degrees, extension to 10 degrees, right and left lateral 
rotation both to 15 degrees, and right and left lateral flexion 
both to 15 degrees.  Pain was noted throughout the range of 
motion.  The Veteran reported a significant history of flare ups.  
Neurological examination revealed that ankle reflexes were absent 
bilaterally.  There was weakness of the right tibialis anterior 
muscle and patchy epithesia down the outer margin of both legs.  
There were no incapacitating episodes in the previous 12 months.  
The Veteran was diagnosed as having, among other things, severe 
intervertebral disc disease.

The evidence reflects that during this period there is a low back 
disability with pain and limitation of motion.  There is no 
evidence of spinal ankylosis.  Although the Veteran reported 
during the May 2006 VA examination that he had been bedridden 
approximately 2 to 3 days in the previous 12 months, there is no 
evidence of incapacitating episodes, defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.  Nevertheless, 
even if the Veteran's bed rest did constitute incapacitating 
episodes, they did not have a total duration of at least 6 weeks 
during a 12 month period in order to warrant a higher rating 
under the criteria for rating intervertebral disc syndrome.

Where, as here, a veteran is in receipt of the maximum schedular 
evaluation based on limitation of motion for the lumbar spine and 
a higher rating requires ankylosis, the regulations pertaining to 
functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for 
application.  See Johnston, 10 Vet. App. at 85.  Thus, as the 
evidence does not reflect that the Veteran has experienced any 
incapacitating episodes and since there is no ankylosis of the 
thoracolumbar or entire spine, a rating in excess of 40 percent 
for multi-level disc syndrome of the lumbar spine under DC 5243 
is not warranted during this period under either the general 
rating formula or the formula for rating intervertebral disc 
syndrome 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, 
DC 5243. 

Right and Left Lumbar Radiculopathy

The Veteran's lumbar radiculopathy of the right lower extremity 
is currently rated as neuritis under 38 C.F.R. § 4.124a, DC 8620 
(2009) and lumbar radiculopathy of the left lower extremity is 
currently rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of 
the sciatic nerve.  However, the evidence reflects that the 
Veteran's lumbar radiculopathy of the right and left lower 
extremities should both be rated under DC 8520 as paralysis of 
the sciatic nerve.

Paralysis of the sciatic nerve is rated as follows: a 10 percent 
rating is warranted for mild incomplete paralysis; a 20 percent 
rating is warranted for moderate incomplete paralysis; a 40 
percent rating is warranted for moderately severe incomplete 
paralysis; a 60 percent rating is warranted for severe incomplete 
paralysis, with marked muscular atrophy; and an 80 percent rating 
is warranted for complete paralysis resulting in the foot 
dangling and dropping, no possible active movement of muscles 
below the knee, and weakened or (very rarely) lost flexion of the 
knee.  38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Cranial or peripheral neuralgia, usually 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.
The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

Period Prior to February 2, 2006

The March 2005 letter from Dr. Horowitz indicates that the 
Veteran reported back pain which did not radiate to the lower 
extremities.  He denied any associated numbness or tingling.  
Examination revealed that sensory, motor, and reflex evaluations 
of the lower extremities were within normal limits. 

The October 2005 VA examination report reveals that the Veteran 
reported low back pain which radiated down to the knees.  
Neurological examination revealed normal (5/5) muscle strength in 
the lower extremities, no weakness or sensory deficits, and 
symmetrical deep tendon reflexes.

At worst, the Veteran's right and left lumbar radiculopathy were 
manifested by radiating pain in the right and left lower 
extremities, as noted in the October 2005 VA examination report.  
Muscle strength, sensation, and reflexes were all normal 
bilaterally.  The Veteran is competent to report symptoms of 
lumbar radiculopathy, such as pain.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  Given the evidence of, at 
most, mild disability during this period and resolving reasonable 
doubt in favor of the Veteran, separate initial 10 percent 
ratings for right and left lumbar radiculopathy under DC 8520, 
are warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.124a, DC 8520.    

It is unclear when these symptoms began, but the normal findings 
during Dr. Horowitz's March 2005 examination and the absence of 
any reports of lumbar radiculopathy at that time shows that they 
began sometime after that date.  Again resolving reasonable doubt 
in the Veteran's favor the 10 percent ratings are granted, 
effective from June 29, 2005(the date the Veteran's claim for 
service connection for a low back disability was received) to 
February 2, 2006.  Id.


Period from February 3, 2006 to October 1, 2007

An April 2006 electromyography and nerve conduction study report 
from Bromley Neurology, P.C. (Bromley) indicates that the Veteran 
had known lumbosacral radiculopathies in the L4-S1 distributions.  
The examiner opined that he suspected that the Veteran's 
persistent leg pains were likely related to nerve root irritation 
in the low back.

The May 2006 VA examination report indicates that the Veteran 
reported low back pain which radiated down to the back of the 
legs and into the knees. Neurological examination revealed that 
there were no sensory or motor deficits, that deep tendon 
reflexes were symmetrical, and that there was a mildly antalgic 
gait.

An August 2007 examination report from Dr. Ross reveals that the 
Veteran had decreased sensation in the L5 and S1 distributions on 
the right compared to the left.  Reflexes and motor strength were 
unchanged and he had a slightly antalgic gait favoring the right 
leg.  A diagnosis of multi-level lumbar disc herniations with 
right lower extremity radiculitis was provided.

During this period, the Veteran's right and left lumbar 
radiculopathy were manifested by radiating pain in the right and 
left lower extremities and decreased sensation.  The Veteran's 
symptoms were predominantly sensory and all other neurological 
findings were otherwise normal during the May 2006 VA 
examination. Given the evidence of, at most, moderate disability 
during this period, separate initial ratings higher than 20 
percent for lumbar radiculopathy of the right and left lower 
extremities are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.124a, DC 8520.

Period since October 2, 2007

The October 2007 VA examination report reveals that the Veteran 
reported daily severe back pain which radiated to both lower 
extremities.  Neurological examination revealed that ankle 
reflexes were absent bilaterally.  There was weakness of the 
right tibialis anterior muscle and patchy epithesia down the 
outer margin of both legs.  The Veteran was diagnosed as having, 
among other things, moderate lumbar sciatic neuropathy involving 
both lower extremities.

The evidence reveals that since October 2, 2007, the Veteran's 
right and left lumbar radiculopathy have been manifested by 
radiating pain in the right and left lower extremities, absent 
ankle reflexes, right leg muscle weakness, and decreased 
sensation.  Although the physician who conducted the October 2007 
VA examination characterized the Veteran's neurological 
impairment as moderate, the absence of ankle reflexes combined 
with the other neurological symptoms more closely approximate the 
criteria required for a 40 percent rating under DC 8520.  Given 
the absence of ankle reflexes, leg muscle weakness, decreased 
sensation, and the absence of any marked muscular atrophy or 
organic neurological changes during this period and resolving 
reasonable doubt in favor of the Veteran, separate initial 40 
percent ratings for lumbar radiculopathy of the right and left 
lower extremities under DC 8520, are warranted. 38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124, 4.124a, DC 8520.    

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reveals that the Veteran's low back disability has 
interfered with his ability to maintain employment.  For example, 
during the October 2007 VA examination, he reported that he had 
been unemployed for two years and that he had been unable to 
maintain gainful employment as a teacher due to his back.  The 
Veteran's statements raise the question of entitlement to an 
extraschedular rating.  The symptoms of his disability are low 
back pain, tightness, and stiffness, limitation of motion of the 
thoracolumbar spine, muscle spasms, an altered gait, and lumbar 
radiculopathy.  These symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual 
Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of 
all appeals for a higher initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 
(2009) (holding that an inferred claim for a TDIU is raised as 
part of an increased rating claim only when the Roberson 
requirements are met).  

In a November 2007 rating decision, the Veteran was granted a 
TDIU, effective February 3, 2006.  Therefore, the question of 
entitlement to a TDIU is not raised.
 

ORDER

Entitlement to an initial rating higher than 20 percent for 
multi-level disc syndrome of the lumbar spine, prior to February 
3, 2006, is denied.

Entitlement to an initial rating higher than 40 percent for 
multi-level disc syndrome of the lumbar spine, since February 3, 
2006, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate initial 10 percent rating for lumbar 
radiculopathy of the right lower extremity, from June 29, 2005, 
to February 2, 2006, is granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate initial 10 percent rating for lumbar 
radiculopathy of the left lower extremity, from June 29, 2005, to 
February 2, 2006, is granted.

Entitlement to a separate initial rating higher than 20 percent 
for lumbar radiculopathy of the right lower extremity, from 
February 3, 2006, to October 1, 2007, is denied.

Entitlement to a separate initial rating higher than 20 percent 
for lumbar radiculopathy of the left lower extremity, from 
February 3, 2006, to October 1, 2007, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate initial 40 percent rating for lumbar 
radiculopathy of the right lower extremity, since October 2, 
2007, is granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate initial 40 percent rating for lumbar 
radiculopathy of the left lower extremity, since October 2, 2007, 
is granted. 

REMAND

The Veteran's initial February 2006 claim for service connection 
for radiculopathy of the bilateral upper extremities did not 
refer to and the RO has not adjudicated the claim as one 
involving a cervical spine disability.  However, his medical 
records indicate that his upper extremity neurological symptoms 
may be related to a cervical spine disability.  For example, a 
May 2007 treatment report from Dr. Ross reveals that the Veteran 
was diagnosed as having multi-level disc herniations of the 
cervical spine and bilateral upper extremity radiculitis.  
Furthermore, in a September 2007 letter, the Veteran clarified 
that his appeal for service connection involved a "cervical 
condition."  

The Court has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  As the Veteran described symptoms of a cervical 
spine disability, his claim sufficiently identified the benefit 
sought and the claim is one of service connection for cervical 
spine disability.

The Veteran's medical records reveal that he has been diagnosed 
as having radiculopathy of the bilateral upper extremities and 
multi-level disc herniations of the cervical spine.  Furthermore, 
an April 2006 electromyography and nerve conduction study report 
from Bromley Neurology, P.C. indicates that he reported that he 
had begun to develop neck problems while in service.

His medical records also indicate that he has been diagnosed as 
having Type II diabetes mellitus.

The Veteran was afforded a VA examination in May 2006 for 
cervical radiculopathy of the bilateral upper extremities.  The 
physician who conducted the examination provided an opinion as to 
whether his radiculopathy of the bilateral upper extremities was 
related to his service-connected low back disability.  The 
examiner opined that there was no anatomical correlation such 
that a low back disability would cause cervical radiculopathy or 
neuropathy of the upper extremities.  This opinion was based on 
the fact that the upper extremities and the low back were two 
anatomically distinct areas and that injuries to or disc disease 
of the low back would not cause radicular symptoms involving the 
upper extremities.

The May 2006 VA examination is inadequate because the examiner 
who conducted the examination did not opine as to whether a 
relationship existed between the radiculopathy of the upper 
extremities and service.  Further, no opinion was provided as to 
whether the currently diagnosed multi-level disc herniations of 
the cervical spine was related to service or the Veteran's low 
back disability.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  
  
To the extent that an opinion was provided as to whether a 
relationship existed between the Veteran's radiculopathy of the 
bilateral upper extremities and his service-connected low back 
disability, this opinion was limited in that it only addressed 
whether the radiculopathy was "caused" by the low back 
disability.  However, service connection may also be provided for 
a disability that is "aggravated" by a service-connected 
disability, and no such opinion was provided.  38 C.F.R. § 3.310 
(2009).  

As the physician who conducted the May 2006 VA examination did 
not provide an opinion as to the etiology of the multi-level disc 
herniation of the cervical spine, did not provide an opinion as 
to whether the radiculopathy of the bilateral upper extremities 
was aggravated by the Veteran's service connected low back 
disability, and did not provide an opinion as to whether the 
radiculopathy of the bilateral upper extremities was related to 
service, a new examination is required. 
 
VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a 
duty to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 C.F.R. § 
3.159(c)(4).  

In October 2007, the Veteran submitted a signed "Authorization 
and Consent to Release Information" form (VA Form 21-4142) 
indicating that he received treatment for spinal disabilities 
from Dr. Laura E. Ross in Hainesport, New Jersey, and from Virtua 
Memorial Hospital in Mount Holly, New Jersey.  He also submitted 
private treatment records regarding treatment for a back 
disability and cervical radiculopathy from Bromley Neurology, 
P.C. in Audubon, New Jersey.  

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
Veteran of the records and provide a release to obtain the 
records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2009).  Although the Veteran submitted 
some treatment records from each of the facilities listed above, 
a review of the records reveals that there may be additional 
records from these facilities that have not yet been obtained.  
There is no indication that any further attempts were made to 
obtain the Veteran's treatment records from the identified 
facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records pertaining to a 
cervical spinal disability or cervical 
radiculopathy sufficiently identified by 
the Veteran, especially those identified in 
the October 2007 VA Form 21-4142.  All 
efforts to obtain these treatment records 
should be documented in the claims file.  
If these records are unavailable, this 
should also be noted in the claims file.  
If the Veteran fails to furnish the 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

2.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
the current cervical spine disability.  All 
indicated tests and studies should be 
conducted.  The claims folder must be made 
available and reviewed by the examiner.

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's current cervical spine disability 
or radiculopathy of the upper extremities 
itself, had their onset in service or are 
otherwise related to a disease or injury in 
service.

The examiner should also opine as to 
whether it is at least as likely as not 
that the Veteran's current cervical spine 
disability or radiculopathy of the upper 
extremities itself, were either caused or 
aggravated by his service-connected low 
back disability.  

The examiner should also state whether any 
current cervical radiculopathy of the 
bilateral upper extremities is related to 
his Type II diabetes mellitus.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service neck 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.

3.  Then readjudicate the appeal.  If any 
benefit on appeal remains denied, the AOJ 
should issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


